           Case 1:21-mj-01688-UA Document 4 Filed 03/05/21 Page 1 of 2

                                                                           Draft: March 26, 2020 at 3:20 pm


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------~---------------------------X
UNITED STATES OF AMERICA
                                                                         WAIVER OF RIGHT TO BE PRESENT
                           -v-                                           AT CRIMINAL PROCEEDING


    )1 {(f/A[l (t(cfqDAfendant
-----·-------------________________!_\._________________ X
                                                                            -CR-     ( )( )

               ,·

                                 lies

         Arraignment

         I have been given a copy of the indictment containing the charges against me and I have spoken
         with my attorney about those charges. My attorney has advised me that I have a right to appear
         before a judge in a courtroom in the Southern District of New York to confirm that I have received
         and reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
         plea of either gu ilty or not guilty before the judge. I have discussed these issues with my attorney
         and wish to plead not guilty. By signing this document, I wish to advise the court of the following.
         I willingly give up my right to appear in a courtroom in the Southern District of New York to advise
         the c<;>Urt that:

                    1)      I have received and reviewed a copy of the indictment.
                    2)      I do not need the judge to read the indictment aloud to me.
                    3)      I plead not guilty to the charges against me in the indictment.



Date:




                    Print Name



         Conference

         I have been charged in an indictment with violations of federal law. I have spoken w ith my
         attorney about those charges. My attorney has advised me that I have a right to be present at all
         conferences concerning this indictment that are held by a judge in the Southern District of New
         York. I understand that at these conferences the Judge may, among other things, 1) set a schedule
         for the case including the date at which the trial will be held, and 2) determine whether the time
         by which the trial must occur is properly excluded under the Speedy Trial Act. I have discussed
         these issues with my attorney and wish to give up my right to be present at the conferences. By
         signing this document, I wish to advise the court that I willingly give up my right to be present at
         the conferences in my case for the period of t ime in which access to the courthouse has been
          Case 1:21-mj-01688-UA Document 4 Filed 03/05/21 Page 2 of 2




        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted to
        represent my interests at the proceedings even though I will not be present.



Date:
                Signature of Defendant




                Print Name




I hereby affirm that I have discussed with my client the charges against my client contained in the
indictment, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client's a    ce. I will inform my client of what transpires at the proceedings and provide
my client with a copy the ran ript of the proceedings.

Date:
                      ture of Defendant   5   qi//
                      0ott1/         l{-4-
                Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ _ _ _ _ _ _ _ __




Date:
                Signature of Defense Counsel




Accepted:
                Signature of Judge
                Date:
                 March 5, 2021




                                                     2
